PER CURIAM
■ Pursuant to mandate of the Supreme Court issued on its opinion -and judgment (City of Miami v. Jafr-a Steel Corporation, Fla. 1966, 184 So.2d 178, filed March 9, 1966), quashing our. decision filed April 20, 1965, (174 So.2d 624), this court’s said -opinion and judgment is vacated and our mandate previously filed is withdrawn, the Supreme Court’s judgment is made the-judgment of this court, and the order of the trial court denying motion for transfer of the cause to the circuit court and striking the counterclaim is affirmed. In our earlier opinion of April 20, 1965 we omitted ruling on the appellants’ contention that the trial court erred in granting summary judgment in favor of the plaintiff. On consideration thereof in the light of the record and briefs we conclude no error has been made ■to appear, and affirm. Costs allowed shall be taxed in the trial court (3.16(b), Florida Appellate Rules, 31 F.S.A.).
It is so ordered.